DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 and 16 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,3, 4, 5, 14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the switching" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the power" and “said power” in lines 14, 15 and 18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitations "the interval" and “the time” in lines 3 and 4.  There are insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the switching" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the switching" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the switching" in lines 10 and 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the power" and “said power” in lines 12 and 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the switching" in lined 12 and 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the power" and “said power” in lines 14 and 17.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-14 and 16 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Azuma et al. (hereinafter Azuma1) (US 20080191558 A1) in view of Reule et al. (hereiafter Reule2) (US 20140082385 A). and further in view of Döbbeler et al. (hereinafter Döbbeler3) (US 20110007773 A1).
As to claim 1, Azuma teaches a power providing device [FIG. 2: 21] for providing power to a plurality of power receiving devices [FIG. 2: 31a, 31b] [0034: “Therefore, the client devices 31a and 31b can be supplied with power from the client device 21], comprising:
a power distribution unit [FIG. 2: PSE 214] including switches to forward operation power received from an external power source [FIG. 2: AC power]or standby power received from a standby power source[FIG.2: POE from host 11 through CA1] [0034: “The PSE 214 is connected to the client devices 31a and 31b through the cable CA2. The cable CA2 illustrated by an arrowed slid double line is of Power Over Ethernet®. Therefore, the client devices 31a and 31b can be supplied with power from the client device 21] [0036: “When the switch 215 is turned on by the control section 211, electric power is supplied from the AC power source to the power source section 212 and power is fed to…PSE214.”] [0037: “Even when the switch 215 I switched to the OFF position, the control section 211 can be supplied with power from the high-order host device 1 by way of the cable CA1. In addition, even when the switch 215 is in the OFF position, the control section 211 can supply the PSE214 with electric power to be supplied to descendant client devices 31a and 31b.”], the standby power being lower than the operation power [0025: “Through the power supply lines of the cables CA1 and CA2, a maximum of 12.95W can be supplied at an input voltage of for example. 36 to 57V] [AC power from power grid is 110V in US.], to one or more power receiving devices [FIG. 2: 31a and 31b], 
a processor [FIG. 2: control section 211] to control the switching between an ON-state and an OFF-state during an operation mode when operation power is received [0036: “Turning-on and turning-off of the switch 215 are controlled by the control section 211.”] [0045] [0050], and to monitor the power forwarded during a standby mode when standby power is received [0050: “When determined that there is no image output request, the determination section 2112 of the control section 211 determines whether or not the power supplied by way of the cable CA1 has exceeded a predetermined upper level (step 103)”] [It implies monitoring the power supplied by way of the cable CA1.], wherein the processor controls the switching to the ON-state when an increase of the power forwarded detected over a predetermined monitoring period exceeds a predetermined detection threshold, thus switching from the standby mode to the operation mode [0050: “When determined that there is no image output request, the determination section 2112 of the control section 211 determines whether or not the power supplied by way of the cable CA1 has exceeded a predetermined upper level (step 103)…When determined that supplied power has exceeded the upper limit, the determination section 2112 commands the switch control section 2113 to switch the switch 215 from the OFF position to the ON position…As result, power from the power source section 212 is supplied to the control section 211,the image forming section 213, and the PSE 214.”] [0036: “When the switch 215 is turned off, power supply from the AC power source to the power section 212 is shut off. When the image forming section 213 is kept in an inoperative state, the control section 211 deactivates the switch 215, thereby reducing power consumed in a standby state.” It means that the client device 21 is in a standby state when the switch 215 is turned off.]. 
Azuma does not teach monitoring the power forwarded during the standby mode by sampling the power forwarded at a periodic rate, and adjusting the periodic rate based upon sampling results.  
Reule teaches determining a current rate of change (dI/dt) and switching from a standby mode to an operation mode based on the determined current rate of change exceeding a predetermined current rate of change threshold instead of or in addition to monitoring a current and switching from the standby mode to the operation mode based on the monitored current exceeding a current threshold ([0021], last 11 lines).  Reule would have suggested to one skilled in the art before the effective filing date of the claimed invention to determine a current rate of change of the forwarded power during the standby mode, and controlling the switching from the standby mode to the operation mode (i.e. switching to the ON-state) when the determined current rate of change of the forwarded power exceeds a predetermined current rate of change threshold – instead of or in addition to monitoring the power forwarded during the standby mode, and controlling the switching from the standby mode to the operation mode (i.e. switching to the ON-state) when an increase of the power forwarded exceeds a predetermined detection threshold.  Reule, in combination with Azuma, therefore suggests monitoring the power forwarded during the standby mode by sampling the current at a periodic rate (dI/dt suggests current being sampled at a periodic rate – hence power being sampled at the periodic rate) and sampling results indicating quicker changes in current over time when the current rate of change exceeds a predetermined current rate of change threshold (i.e. a high dI/dt event).
Döbbeler teaches choosing a higher sampling rate to detect quicker change in current over time with corresponding accuracy ([0044], lines 8-11).  Döbbeler, in combination with Reule/Azuma suggesting sampling the power at a periodic rate and sampling results indicating quicker changes in current over time, would have suggested to one skilled in the art prior to the effective filing date of the claimed invention to monitor the power forwarded during the standby mode by sampling the power forwarded at a periodic rate, and adjusting the periodic rate based upon sampling results indicating quicker changes in current over time to obtain better accuracy.
As to claims 2-13, the rejections are respectfully maintained for the reasons as set forth in the previous office action mailed on July 23, 2020.
As to claim 14, it relates to method claim comprising the similar subject matters claimed in claim 1. Therefore, it is rejected under the same reasons applied to claim 1.
As to claim 16, it relates to non-transitory computer readable medium claim comprising the similar subject matters claimed in claim 1. Therefore, it is rejected under the same reasons applied to claim 1.
Response to Arguments
Applicant's arguments filed on 06/08/2022 have been fully considered but they are not persuasive.
In the remark, Applicant argues in substance that Azuma in view of Döbbeler fails to teach adjust(ing) the periodic rate based upon sampling result.
The examiner respectfully traverses Applicant’s argument. Döbbeler teaches choosing a higher sampling rate to detect quicker change in current over time for obtaining better accuracy. In other words, the sampling rate will be changed if the user does not satisfy the obtained accuracy. The higher sampling rate requires to shorten a sampling period. The lower sampling rate requires to prolong the sampling period. Accordingly, changing the sampling rate corresponds to changing the sampling period. Therefore, the sampling period is changed based upon the obtained accuracy. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUXING CHEN whose telephone number is (571)270-3486. The examiner can normally be reached M-F 9-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUXING CHEN/          Primary Examiner, Art Unit 2187                                                                                                                                                                                              


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Azuma was cited as a prior art in the previous office action mailed on 07/23/2020.
        2 Reule was cited as a prior art in the previous office action mailed on 07/23/2020.
        3 Döbbeler was cited as a prior art in the previous office action mailed on 07/23/2020.